Appeal dismissed. The judge on March 14, 1947, found for the plaintiff in an action of summary process. If the action of the judge is to be regarded as an order for judgment, Sasserno v. Sasserno, 240 Mass. 583; Watts v. Watts, 312 Mass. 442, an appeal filed on April 4, 1947, must be dismissed because it was not filed within twenty days after the entry of the order as required by G. L. (Ter. Ed.) c. 231, § 96, Burnham v. Dollard, 269 Mass. 530. Keljikian v. Star Brewing Co. 303 Mass. 53. We do not think the action of the judge was the entry of judgment, but, if it were, the present appeal would not lie. Everett-Morgan Co. v. Boyajian Pharmacy, 244 Mass. 460. Perhaps it is not improper to point out that there was no error committed by the trial judge. The notice to quit was sufficient to terminate the tenancy for the reasons stated in Walker v. Sharpe, 14 Allen, 43, Selig v. McCarthy, 281 Mass. 106, and U-Dryvit Auto Rental Co. Inc. v. Shaw, 319 Mass. 684.